Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Double Patenting  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 41-60 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18, of U.S. Patent No. 10,643,064. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claims 41, 49 and 50 of current application, compared to claim 18, of patent application, it disclose:
    Current Application                                                       Patent Application
41. A computer-implemented method for generating electronic signatures, comprising: recognizing, by a processor, a signing device 

identifying in the plurality of image frames, by the processor, pixels matching the pixel features of the signing device; generating, by the processor, a second image including the identified pixels; connecting, by the processor, the identified pixels within the second image to form at least one line drawing representing a signature; and displaying the at least one line drawing representing the signature in a graphical user interface.



determining whether the object occupies more than a predetermined percentage of the first image; and identifying the object as the signing device when it is determined that the object occupies more than the predetermined percentage of the first image; storing the pixel features of a signing device, wherein the pixel features include shape and color information associated with the signing device; capturing, via an imaging device, a plurality of image 

49. The computer-implemented method of claim 41, wherein recognizing the signing device further comprises: capturing, via the imaging device, the first image showing an object; determining whether the object occupies more than a predetermined percentage of the first image; and identifying the object as the signing device when it is determined that the object occupies more than 
50. The computer-implemented method of claim 41, wherein: the signing device is a finger, hand, or other appendage; and the method further comprises: detecting a change of a gesture of the finger, hand, or other appendage; and generating a space, a punctuation mark, or a break in the at least one line drawing representing the signature based on the change of the gesture.

punctuation mark, or a break in the at least one line drawing representing the signature based on the change of the gesture; and displaying the at least one line drawing representing the signature in a graphical user interface.



           Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patented parent application. 
            The other claims have similar correspondence to the patent application.


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-48 and 50-60, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Avni et al (U.S. Pub No: 2014/0281945 A1).  
          Regarding claim 41, Avni discloses a computer-implemented method for generating electronic signatures, comprising (see page 1, paragraph, [0002] the present disclosure relates to a method, apparatus and system of encoding content and an image. In particular, this disclosure relates to systems and methods for analyzing signature related user data from a user and encoding “the signature related user data” into an image such as a representation of a user's signature that is embedded into an electronic document);
           recognizing, by a processor, a signing device in a first image taken by an imaging device, the recognizing comprising distinguishing the signing device from a surrounding environment based on pixel features of the signing device, (see page 2, paragraph, [0025] according to a third aspect of the present disclosure there is provided a method of encoding user data within a signature field of an electronic document comprising: receiving user data captured as a user enters a signature gesture, the user data comprising a plurality of sample points; generating a digital image for incorporation into the signature field of the electronic document; encoding the user data within pixels of the digital image; inserting the digital image within the signature field of the electronic document. Also pages 3 and 4, paragraphs, [0072] and [0074], user data may be entered via a touch-enabled device (e.g. the screen of a smartphone) or may be entered via the use of a smart pen that tracks the pen tip position as the user signs, such as pens and/or pads found at many retail shopping locations. The user data may comprise a number of sample points, 
           storing the pixel features of the signing device; capturing, via the imaging device, a plurality of image frames including the pixel features of the signing device (see page 5, paragraphs, [0073-0074] a user may enter a signature gesture at a device and the captured user data may be sent to a server for verification of the user's identity. Where the user is verified, the user may be able to sign/approve a document. The captured user data that has been received may 
           Finally, see page 9, paragraph, [0146] and [0148], in such an embodiment, upon receipt of the verification request, the server would search a database for a stored version of the chop associated with a user. It may then compare the stored version with the chop it received in the request. If there is a match, the requesting device is sent a message confirming the identity of party associated with the authentication request. As an alternative the server may extract user data from the chop and compare this user data to stored user data in order to verify the user/authenticate the request. In accordance with an aspect of the present disclosure, the user data collected during the signature process by the mobile device may be embedded within the digital image 46 such that it can be recovered at a later date to enable independent verification of the authenticity of the first user's signature. This is shown in the flow chart of FIG. 5. In step 260, user data is captured as a user enters their signature gesture 40 into a computing device during an identity verification process. The device, e.g., a touchscreen of a mobile computing device 34, may sample the user's signature and generate a plurality of vector points defining, for example, an x, y position of an input member (e.g., a user's finger in the example of a touchscreen, or alternatively a stylus position, mouse cursor etc.) over time (t). Where the user is entering their signature gesture on a screen or against a surface then additionally a "lift" coordinate may be 
           identifying in the plurality of image frames, by the processor, pixels matching the pixel features of the signing device (see page 3, paragraphs, [0040-0041] according to a ninth aspect of the present disclosure there is provided a method of verifying the identity a user from user data encoded within the pixels of a digital image, the method comprising: decoding user data from pixels within the digital image, the user data representing data captured when a user entered a signature gesture into a computing device; comparing the user data with a reference signature gesture to determine the identity of the user. According to a tenth aspect of the present disclosure there is provided a computing device for verifying the identity of a user from user data encoded within the pixels of a digital image, comprising: a decoder arranged to decode user data from pixels within the digital image, the user data representing data captured when a user entered a signature gesture into a computing device; a processor arranged to compare the user data with a reference signature gesture to determine the identity of the user. Also page 5, paragraph, [0074] the disclosure provides for a system where a user signature is provided as a digital chop to a computing device, e.g., a server that compares the digital chop to a locally stored chop for authentication. The computing device then transmits a message to another computing device indicating the result of the comparison. In accordance with this aspect of the disclosure, the digital chop may include the user's handwritten signature, and data that encodes a portion of the handwritten signature using pixels associated with the handwritten signature. Those pixels may 
           generating, by the processor, a second image including the identified pixels; connecting, by the processor, the identified pixels within the second image to form at least one line drawing representing a signature (see page 3, paragraphs, [0031-0033] the method may further comprise generating a representation of the entered signature gesture from the captured user data wherein the representation of the captured signature gesture may comprise a trace line reproduction of the signature gesture entered by the user (in other words a "pen & ink" style representation of the entered/received signature gesture may be generated). As an alternative to encoding data within a background portion of a digital image, user data may be encoded into pixels forming the trace line reproduction of the signature. (In a further alternative data may be coded into multiple areas of a digital image, e.g. trace line and background portion). Conveniently, the user data may be encoded within pixels of the trace line reproduction of the signature using the method of the first aspect of the present disclosure. The trace line reproduction may comprise a unique colour associated with the user. According to a fourth aspect of the present disclosure there is provided a computing device for encoding user data within a signature field of an electronic document comprising: an input for receiving user data captured as a user enters a signature gesture, the user 
           displaying the at least one line drawing representing the signature in a graphical user interface (see above, also page 15, paragraph, [0252] FIG. 15 is a schematic illustration of one example of a behaviometric signature verification system 501 arranged to implement the present method. The system 501 comprises a device 503 suitable for receiving a signature, which device 503 will be referred to as a signature entry device in the following discussion; a display device 505, and a verification device 507. The signature entry device 503 may relate to any apparatus in which a user may provide a signature, and which is configured to monitor and record the time taken to receive the signature in addition to recording the stylised script associated with the signature, whilst it is being generated by the user. The display device 505 may be configured to display visual cues and/or instructions to the user for entering their signature, in addition to displaying signature verification results. For example, the display device 505 may be configured to display instructions instructing the user when to begin entering their signature on the signature entry device 503).

           Regarding claim 43, Avni discloses the computer-implemented method of claim 41, wherein capturing the plurality of image frames comprises capturing the image frames successively in time (see page 9, paragraph, [0145] the version of the digital image 46 shown in FIG. 4 may comprise a number of components: (i) a digital representation of the signature gesture 40 entered by the user on the smartphone device 34. This representation essentially is the user's finger trace 60; (ii) a date and time stamp 61; (iii) a seal 62 from the verification server 20; and, a background portion 64).

           Regarding claim 45, Avni discloses the computer-implemented method of claim 41, wherein the pixel features of the signing device comprise greyscale values (see page 4, paragraph, [0014] the digital image may comprise a grayscale image such that a black pixel is 
           Regarding claim 46, Avni discloses the computer-implemented method of claim 41, wherein the pixel features of the signing device comprise shape information extracted from a binary image, converted from a greyscale image of the signing device (see claim 45, also see abstract, a method of encoding content data into a digital image that includes determining bit values of a pixel within the digital image, modifying the bit values within the pixel based on content data to be encoded in order to encode the content data into the digital image, wherein determining the bit values of a pixel within the digital image comprises determining a binary representation of the bit values of the pixel and wherein modifying the bit values comprises determining a binary representation of the content data to be encoded within the pixel and encoding the content data using a reversible binary operation).
           Regarding claim 47, Avni discloses the computer-implemented method of claim 41, wherein connecting the identified pixels to form line drawings representing a signature comprises: interpolating the identified pixels in the first image to generate additional pixels; and -5-New Continuation of U.S. Application No. 16/129,928 Attorney Docket No.: 05793.3676-01000 connecting the identified pixels with the additional pixels to form the at least one line drawing representing the signature (see page 3, paragraph, [0031] the method may further comprise generating a representation of the entered signature gesture from the captured user data wherein the representation of the captured signature gesture may comprise a trace line reproduction of the signature gesture entered by the user (in other words a "pen & ink" style representation of the entered/received signature gesture may be generated). As an alternative to encoding data within a background portion of a digital image, user data may be encoded into pixels forming the trace line reproduction of the signature. (In a further alternative data may be 
           Regarding claim 48, Avni discloses the computer-implemented method of claim 41, wherein connecting the identified pixels to form the at least one line drawing further comprises capturing the plurality of image frames at an increased frame rate to smooth the at least one line drawing (see page 22, paragraphs, [0317-0319] optionally, a smoothing function may be used to improve the accuracy of the interpolated data points. This may be achieved by minimising the following action integral, f ( A .theta. , K ) = Min .intg. t = 0 t = T ( ( signature curve - f ) 2 + K ( f t ) 2 ) t eq . 1.2 ##EQU00001##. [0318] where the signature curve A.sub..theta. is the set of all sampled data points B.sub.v and interpolated C.sub..mu. data points (i.e. A.sub..theta.=Bv.orgate.C.mu.), f is the smoothing function, and K is a constant which may have a value of 0.5 or less. In this way f(A.sub..theta.,K) is the smoothed function. [0319] Use of a “smoothing function” may reduce the impact a sampled data point associated with a sharp variance compared to adjacent data points, such as a delta function, has on the verification results. As a result, verification results tend to be more stable. Furthermore, use of a smoothing function during the enrolment process may result in lower determined statistical variance values. 
           Regarding claim 50, Avni discloses the computer-implemented method of claim 41, further comprising: detecting a moving direction of the signing device based on the plurality of image frames; and generating a space, a punctuation mark, or a break in the at least one line drawing representing the signature based on a detected change of the moving direction (see pages 19-20, paragraphs, [0296-0297] each sampled data point may be associated with a four dimensional vector A.sub.v, where v=x,y,t,c; the set [x,y] are spatial coordinates; t is a time coordinate, which may only take positive values; c is a cusp coordinate (equivalently referred to as a jumping or leaping coordinate, or a pen up or pen down coordinate), and is indicative of whether the corresponding spatial and temporal coordinates relate to a data point associated with a mathematical discontinuity. For example, a jump discontinuity and/or a removable discontinuity and/or a pen up may be associated with a physical gap present in the signature curve. The gap present between the dot and the stems of the letters `i` and `j` are examples of a removable discontinuity. In this example the cusp coordinate indicates whether the subject spatial coordinate position is associated with a visible marking, or whether the spatial coordinate position relates to a gap in the signature curve. The cusp coordinate is a binary value. For example, a cusp value of `0` may be allocated to a data point on the signature curve associated with a visible marking, whilst a cusp value of `1` may be allocated to a data point associated with a gap in the signature curve, or vice versa. The selected convention is irrelevant provided it is applied consistently). 
           Regarding claim 51, Avni discloses the computer-implemented method of claim 41, further comprising:-5-New Continuation of U.S. Application No. 16/245,347 Attorney Docket No.: 05793.3676-02000detecting a moving distance of the signing device along a first direction 

           Regarding claim 53, Avni discloses the computer-implemented method of claim 41, further comprising modifying the at least one line drawing representing the signature based on user input on the graphical user interface (see claims above, also page 15, paragraph, [0252] FIG. 15 is a schematic illustration of one example of a behaviometric signature verification system 501 arranged to implement the present method. The system 501 comprises a device 503 suitable for receiving a signature, which device 503 will be referred to as a signature entry device in the following discussion; a display device 505, and a verification device 507. The signature entry device 503 may relate to any apparatus in which a user may provide a signature, and which is configured to monitor and record the time taken to receive the signature in addition to recording the stylised script associated with the signature, whilst it is being generated by the user. The display device 505 may be configured to display visual cues and/or instructions to the user for entering their signature, in addition to displaying signature verification results. For example, the display device 505 may be configured to display instructions instructing the user when to begin entering their signature on the signature entry device 503). 
           Regarding claim 56, Avni discloses the computer-implemented method of claim 41, further comprising: acquiring confirmation information from a user; determining, based on the confirmation information, whether the user approves the at least one line drawing representing 
           Regarding claim 57, Avni discloses the computer-implemented method of claim 56, further comprising displaying, in the graphical user interface, before acquiring the confirmation information from the user, the at least one line drawing representing the signature and a message 
.  

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
September 16, 2021